COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  IN RE: RUDOLPH AUTOMOTIVE, LLC                   §               No. 08-18-00149-CV
  D/B/A RUDOLPH MAZDA AND
  RUDOLPH CHEVROLET, LLC,                          §         AN ORIGINAL PROCEEDING

                         Relators.                 §                 IN MANDAMUS

                                                   §

                                               §
                                             ORDER

       On September 19, 2018, this Court issued an order for the court reporter to file a

supplemental mandamus record containing the record of the trial no later than November 19, 2018.

On November 19, 2018, the court reporter filed a written request for an extension of time to file

the supplemental mandamus record. On January 11, 2019, the court reporter filed a second written

request for an extension of time to file the supplemental mandamus record. The extension request

is GRANTED. It is therefore ORDERED that the supplemental mandamus record is due to be

filed no later than March 19, 2019. Relators’ amended mandamus petition is due to be filed thirty

days after the supplemental mandamus record is filed. The response of the real party in interest is

due to be filed thirty days after Relators’ amended petition is filed.

       IT IS SO ORDERED this 14h day of January, 2019.

                                                       PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.